Citation Nr: 0205129	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $3572.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in April 2001 by the Committee on Waivers and 
Compromises of the Louisville, Kentucky, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In March 2002, the veteran appeared and testified at a 
personal hearing by videoteleconference before the 
undersigned member of the Board.  A transcript of the hearing 
is of record.

At the hearing in March 2002, the veteran, through his 
representative, asserted a claim of entitlement to an 
effective date earlier than November 1, 2000, for a grant of 
additional disability compensation benefits based on his 
marriage to J.  That claim, which has not been adjudicated by 
the RO, is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In September 1997, when the veteran was receiving 
additional disability compensation for a dependent wife, he 
was divorced from that wife.  He did not inform the RO of his 
September 1997 divorce until October 2000.

3. The veteran was primarily at fault in the creation of the 
indebtedness at issue.  VA was also at fault for failure to 
obtain additional information after an examining psychiatrist 
reported in November 1998 that the veteran had stated that he 
had been divorced in 1997 and remarried in 1998. 

4.  Recovery of the overpayment in the amount of $3572 would 
not deprive the veteran of basic necessities.  

5.  The veteran would be unjustly enriched if a waiver of 
recovery of the overpayment were granted.

6.  The veteran did not incur a legal obligation or 
relinquish a valuable right in reliance on continued receipt 
of VA disability compensation at his current rate.  

7.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment of disability compensation without 
resulting in undue financial hardship.  


CONCLUSION OF LAW

Recovery of an overpayment of disability compensation in the 
amount of $3572.00 would not violate the principles of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA  includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].


The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  The remaining implementing regulations are 
applicable in this case.  See Holliday v. Principi,  14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law and of 
what evidence is needed to establish entitlement to a waiver 
of an overpayment of disability compensation in a statement 
of the case furnished to him in August 2001.  Therefore, the 
Board believes, based on the record, that VA's duty to notify 
the veteran has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing before the 

undersigned in March 2002.  On the basis of the Board's 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran's representative has noted that the claims file does 
not contain a report of contact documenting a telephone call 
to VA which the veteran contends he made in October 1997.  
However, as stated below, the Board has found that there is a 
presumption in the law that, had such a telephone call been 
made in 1997, it would have been documented by RO personnel 
and that presumption has not been rebutted.  The Board finds 
further that there is no reasonable possibility at this time 
that an attempt to locate a report of contact of the alleged 
October 1997 telephone call would aid in substantiating the 
veteran's claim of entitlement to waiver of recovery of an 
overpayment.  The veteran and his representative have not 
pointed to any additional pertinent evidence which has not 
been obtained, and the Board is not aware of any such 
evidence.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claim on the merits.

Factual Background

The record reveals that, in September 1995, the veteran filed 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.  On that form, he stated that he was married to W. 
and living together with her and that there were 2 dependent 
children in his care.

A rating decision in October 1995 by the RO in Atlanta, 
Georgia, granted entitlement to non-service connected pension 
benefits.  A letter from the RO to the veteran in October 
1995, which notified him of the rating action, stated, 
"Promptly tell us if there is any change in your income or 
the status of your dependents."



In February 1996, the veteran filed VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report (Veteran 
With Children).  On that form, he stated that he was married 
and living with his spouse.

In April 1996, the veteran asserted a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
A rating decision in September 1996 granted service 
connection for PTSD and assigned a disability evaluation of 
50 percent.  In a letter dated in September 1996, the RO in 
Atlanta notified the veteran of the rating action and stated 
that more information was needed before VA could pay 
additional benefits for the veteran's child C.  It was 
requested that the veteran provide C.'s Social Security 
number.  The RO stated that the law required that the veteran 
provide Social Security numbers to VA before additional 
benefits could be paid for a dependent spouse or child.

In October 1996, the veteran filed a notice of disagreement 
with the rating of 50 percent for PTSD, and he submitted a 
statement by his wife W. in support of his claim for a rating 
in excess of 50 percent.

In May 1997, the veteran appeared and testified at a personal 
hearing before a hearing officer at the RO in Atlanta.  His 
wife W. also testified.  

From September 15, 1997, to September 25, 1997, the veteran 
received inpatient psychiatric treatment at a VA Medical 
Center.

In May 1998, the veteran's claims file was transferred from 
the RO in Atlanta to the VA Central Office for routing to the 
Board in connection with the veteran's appeal on the issue of 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  At that time, the claims file did not contain a report 
of contact by RO personnel documenting any statement by the 
veteran concerning a divorce from W., nor did the claims file 
contain any written communication from the veteran or his 
representative to VA concerning a change since September 1997 
in the status of his dependents.


In July 1998, the Board remanded the veteran's case to the RO 
in Atlanta for further development of the evidence on the 
issue of entitlement to an evaluation in excess of 50 percent 
for PTSD.  In August 1998, the veteran's claims file was 
transferred from the RO in Atlanta to the RO in Louisville, 
Kentucky.  In August 1998, the RO in Louisville wrote to the 
veteran and requested that he provide information and 
complete medical release forms in connection with his appeal.

At a VA psychiatric examination in November 1998, conducted 
at the VA Medical Center, Mountain Home, Tennessee, the 
veteran, in relating his history, stated that: he was living 
with his first wife, whom he remarried in 1998; their first 
marriage was from 1964 to 1981; and he had a second marriage 
from 1986 through 1987, for which he provided few details.

In January 1999, the RO in Louisville notified the veteran 
that the evaluation for his PTSD had been increased to 70 
percent, based in part on the findings at the VA psychiatric 
examination in November 1998.  The notification letter stated 
that the veteran was being paid additional benefits for his 
wife W. and 3 children and that he should let the RO know 
right away if there was any change in the status of his 
dependents.

In April 2000, the veteran asserted a claim of entitlement to 
a total disability evaluation based on individual 
unemployability due to service connected disabilities (TDIU).  
In July 2000, the RO notified the veteran that entitlement to 
TDIU had been granted.  The notification letter stated that 
the veteran was being paid additional benefits for his spouse 
W. and for a child.

A VA Form 119, Report of Contact, noted that the veteran had 
called the RO on October 13, 2000, and stated that: the RO 
had the name of his spouse wrong; he was not married to W. 
but rather to J.; he divorced W. in September 1996 and 
married J. on February 3, 1997.  The RO employee noted that 
the veteran's records showed continuous payment for a spouse 
and that VA Form 21-686c, Declaration of Status of 
Dependents, was being sent to the veteran.

In late October 2000, the RO received from the veteran the 
form for declaration of status of dependents, on which he 
stated that: he was divorced from W. on September 23, 1997 
(not 1996, as he had stated in the telephone call earlier 
that month); and that he married J. on February 3, 1998 (not 
1997, as he had stated earlier).

In December 2000, the RO notified the veteran of changes in 
his benefits because of changes in his dependents.  Those 
changes included: a reduction in the benefit amount as of 
October 1, 1997, due to removal of a dependent (his former 
wife W.); and an increase in benefits as of November 1, 2000, 
because of adding a dependent (his wife J.).

In December 2000, the VA Debt Management Center notified the 
veteran that the reduction in his compensation benefits (as 
of October 1, 1997) had resulted in an overpayment of 
benefits in the amount of $3572.00.  It was noted that the 
veteran had a right to dispute the debt and a right to 
request a waiver of the debt.

In a statement received in late December 2000, the veteran 
requested a waiver of the debt.  In support of his request, 
he stated that,"...I called Ga. VA when I got divorced" and 
"I also called Louisville VA when I got married Feb. 3, 1998 
and called Louisville VA twice during that month, so when my 
check came in I thought it was correct."  In his statement, 
the veteran did not contest the validity of the creation of 
an overpayment.  That is, he did not dispute the fact that, 
when he was divorced from W., he was no longer entitled to 
additional benefits based on marriage to her.  As noted in 
the Introduction section of this decision, a claim by the 
veteran for an earlier effective date for entitlement to 
additional benefits based on his marriage to J. in February 
1998 is being referred to the RO for appropriate action.

In a Financial Status Report dated in January 2001, the 
veteran reported monthly income of $2420 from VA and $782 
from the Social Security Administration for a total monthly 
income of $3202.  He listed monthly expenses of $3160.97, 
much of which was payments to his private creditors.  He 
reported that he had 2 automobile 
loan payments: $274.24 per month for a 1996 Mercury Grand 
Marquis; and $358.58 for a 2000 Chevy Blazer.  He also listed 
monthly payments of $100 per month on 6 different credit 
cards for a total credit card payment of $600 per month.  
Therefore, in January 2001, the veteran reported private debt 
payments totaling $1232.82 per month and living expenses 
totaling $1928.15 per month.

In a Financial Status Report dated in May 2001, the veteran 
reported monthly income of $3202 and monthly expenses of 
$3028.  He reported the same vehicle loan payments as in his 
previous report.  He reported smaller payments to credit card 
companies but listed new private debts due to a loan from a 
bank for which he paid $203 per month and medical expenses 
for his wife for which he paid $50 per month.  His personal 
living expenses were essentially same as previously reported.

In August 2001, the veteran filed VA Form 9, Appeal to the 
Board of Veterans' Appeals.  On that form, with regard to 
overpayment of benefits, he stated, "I do accept part 
fault."  He stated that he had not watched his checks as 
carefully as he should have.  He also stated that he had 
called VA on the same dates that he called the Social 
Security Administration and "...representatives said they 
would take care of it."  He stated that he was "a total 
wreck at the time and really didn't know what I was doing or 
what I wanted to do."

At the hearing by videoteleconference before the undersigned 
member of the Board in March 2002, the veteran testified 
that: in October 1997, he placed telephone calls to the 
Social Security Administration and to VA informing both 
organizations that he was divorced from W.; and, after he 
received a document from the Social Security Administration 
notifying him that his monthly benefit from that agency had 
been reduced because of his divorce from W., he sent the 
document to VA.  At the hearing, the veteran's representative 
pointed out that the veteran was unmarried and without a 
dependent wife only from the time of his divorce from W. in 
September 1997 until his marriage to J. in February 1998.  
The representative noted that the veteran's claims file does 
not contain a report of contact documenting a call from the 
veteran to the RO in October 1997 reporting his divorce from 
W.  

The Board notes that, at the hearing in March 2002, the 
veteran presented testimony on the issue of fault on his part 
and/or on the part of VA in the creation of the overpayment 
of compensation to him but he did not present any testimony 
or other evidence tending to show that there would be 
financial hardship to him were he required to accept monthly 
compensation from VA in a reduced amount in order to repay 
the overpayment.

VA records show that the veteran is currently receiving 
disability compensation in the amount of $2359 per month.  
His income from VA is in addition to the monthly payment he 
receives from the Social Security Administration, which was 
reportedly $782 in January 2001 and would have been increased 
in January 2002 by a cost of living adjustment.

Analysis

The Board first notes that the veteran has not submitted 
copies of a decree of divorce from W. in September 1997 or of 
a certificate of marriage to J. in February 1998.  

With regard to evidence of dependents, 38 C.F.R. 
§ 3.204(a)(1) provides that, except as provided in paragraph 
(a)(2) of this section, VA will accept, for the purpose of 
determining entitlement to benefits under laws administered 
by VA, the written statement of a claimant as proof of 
marriage or dissolution of a marriage, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  In addition, a claimant must provide 
the social security number of any dependent on whose behalf 
he or she is seeking benefits (see 38 C.F.R. § 3.216).  

38 C.F.R. § 3.204(a)(2) provides that VA shall require the 
types of evidence indicated in 38 C.F.R. §§ 3.205 through 
3.211, including proof of marriage or a divorce decree, 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.

On review of the evidence concerning the veteran's divorce 
and remarriage, the Board finds that no reason has been 
presented not to accept his statements concerning the dates 
on which those events occurred and, therefore, the Board 
finds that he was divorced from his wife W. on September 23, 
1997, and he married J. on February 3, 1998.

As noted above, the veteran has not disputed that an 
overpayment of disability compensation paid to him was 
created when he was divorced from W. in September 1997 and 
the monthly amount being paid to him by VA was not 
immediately adjusted.  Furthermore, as noted in the 
Introduction section of this decision, the issue of whether 
the veteran was entitled to receive additional benefits based 
on his marriage to J. earlier than November 1, 2000, has not 
been adjudicated by the RO and is not before the Board at 
this time.  

With regard to the factual issue of whether the veteran did 
or did not notify VA in October 1997 that he had been 
divorced from W., the Board notes that the veteran stated in 
December 2000 that, when he was divorced from W., he called a 
VA office in the state of Georgia to inform VA of that event.  
The Board notes further that the veteran's claims file does 
not contain a report of contact documenting any such call.  
The United States Court of Appeals for Veterans Claims has 
held that there is a presumption that Government officials 
and employees have properly discharged their official duties 
and that this presumption of regularity may be rebutted only 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992), citing to United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 
71 L.Ed. 131 (1926).  In the instant case, the presumption of 
regularity means that there is a presumption that, if in fact 
the veteran made a telephone call to the RO in Atlanta in 
October 1997 stating that he had divorced his wife W. and 
requesting an adjustment of benefits, any such call would 
have been documented on a report of contact form and the form 
would have been placed into the veteran's claims file, which, 
at that time, was in the jurisdiction of the Atlanta RO.  

Statements and testimony by the veteran that he called the 
Social Security Administration and the RO in Atlanta on the 
same day to state that he had been 
divorced from W. do not, the Board finds, constitute clear 
evidence rebutting the presumption of regularity, in the 
absence of any evidence to support or corroborate the 
veteran's self-serving statements.  In this regard, the Board 
notes that, although the veteran testified that the Social 
Security Administration promptly adjusted his benefit payment 
after he notified that agency of his divorce from W., the 
veteran did not submit at the hearing in March 2002 or since 
then a copy of an adjustment of his Social Security award.  
In any event, the question of when VA was notified of the 
veteran's divorce from W. bears only on possible fault of VA 
in the creation of the overpayment and not on the other 
factors to be considered in deciding the claim for waiver of 
recovery of the overpayment, which will be discussed below.    

Because the appellant has not questioned the validity of the 
creation of an overpayment of disability compensation, and 
because the Board is satisfied that the debt in the amount of 
$3572 was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
the RO's determination, the Board must render an independent 
determination on that issue.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Because there appears to be no 
indication in the record of an intent by the veteran to 
deceive or to seek unfair advantage, no legal bar to the 
benefit now sought is present.  Id.

The sole remaining question for Board consideration is 
whether it would be against equity and good conscience for VA 
to require repayment of the indebtedness in amount of $3572.  
In this regard, there shall be no recovery of such an 
indebtedness under laws administered by the Secretary of 
Veterans Affairs, when it is determined that such recovery 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) (West 1991).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a) (2001).  
In making such a decision, consideration will be given to 
such things as the 
relative fault of the debtor, vis-à-vis VA, whether 
collection of the debt would deprive the debtor of life's 
basic necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.

The Board has found that the veteran did not notify VA in 
October 1997 that he had been divorced from W.  His failure 
to notify the RO that he had been divorced from W. until 
October 2000 resulted in the creation of an overpayment in 
the amount of $3572 and the veteran was at fault in the 
creation of the overpayment.  However, the Board notes that 
the report of a VA psychiatric examination in November 1998 
reflects that the veteran told the examining physician that 
he had been divorced from one wife in 1997 and had then 
remarried a woman to whom he had been previously married.  On 
receipt of the report of that examination, which contained 
the veteran's statements concerning divorce and remarriage, 
the RO did not request that the veteran provide further 
information concerning the matter.  An inquiry by the RO at 
that time may have mitigated the amount of the overpayment, 
which, of course, was increasing month by month.  To some 
degree, then, VA was at fault for the fact that the 
overpayment increased to the amount of $3572.  Nevertheless, 
the Board finds that VA's degree of fault was not so great as 
to warrant waiver of recovery of the overpayment when 
considered in connection with the other factors discussed 
below.

Notwithstanding the relative fault of the appellant and of VA 
in the creation of the indebtedness, the key question is 
whether collection of the indebtedness would deprive him of 
life's basic necessities.  There is absolutely no evidence 
that recovery of the overpayment of $3572 over a period of 
time would deprive the veteran of necessities and it is 
noteworthy that the veteran and his representative have not 
contended that it would.  The veteran's financial status 
reports show that he has sufficient income on a monthly basis 
from which the overpayment of VA 
compensation could be drawn without rendering him unable to 
continue paying his living expenses in the amounts which he 
listed on his financial status reports in January and May 
2001.  The veteran's monthly income is over $3000 and his 
living expenses are less than $2000.  His remaining monthly 
expenses are payments on private debts which he voluntarily 
incurred at the same time he was relying on disability 
payments from the Government for his income.  His obligation 
to repay a debt to the Government is certainly no less than 
his obligation to repay other debts which he incurred, 
including motor vehicle loans.  Because the appellant has not 
demonstrated that it would be an economic hardship for him to 
repay the indebtedness at issue, and because he was primarily 
at fault in the creation of the debt, the Board finds that 
recovery of the overpayment would not violate the principles 
of equity and good conscience.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which disability compensation is intended, in 
that there is every reason to believe that, as the 
overpayment is being recovered,  the veteran will still have 
sufficient monthly income to compensate him for his inability 
to engage in substantially gainful employment by reason of 
service connected disabilities.  Moreover, there is no 
evidence that the appellant either relinquished a valuable 
right or incurred any additional legal obligation in reliance 
on his continued receipt of VA disability compensation in the 
amount he currently receives.  In addition, the Board finds 
that the appellant would be unjustly enriched if he was 
permitted to retain the overpaid amount of disability 
compensation.  The Board concludes that waiver of the 
overpayment must be denied because of the veteran's failure 
to demonstrate that he is unable to repay an indebtedness the 
creation of which was primarily his fault. 

As the preponderance of the evidence is against the veteran's 
claim for a waiver of recovery of the overpayment, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001). 
  


ORDER

Waiver of recovery of an overpayment of disability 
compensation in the amount of $3572.00 is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

